Title: To Thomas Jefferson from Jonathan Williams, 26 February 1806
From: Williams, Jonathan
To: Jefferson, Thomas


                        
                            Sir
                     
                            Elizabethtown Feb. 26. 1806.
                        
                        I am highly indebted to your goodness in procuring for me so essential an improvement of my device, and I beg
                            you to take a convenient opportunity of making my thanks acceptable to Mr. Barlow.—
                  I have the honour to be with the most
                            perfect Respect Your Faithfull & obed Servant
                        
                            Jon Williams P: MP Soc.
                        
                    